Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 to 13 (independent Claim 1 and its dependent claims) are allowed.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art is Gavriloff (U.S. Patent 6,371,855 B1).  Gavriloff pertains to a database of updated statistics allowing a participant to trade players and build team lineups in an online fantasy sports league.  Gavriloff does not pertain to the real-time databases (step B, Claim 1) or iterative matching (Step F, Claim 1) of the presently claimed invention.  The presently claimed invention provides real-time data for statistically comparing sports- entities in both fantasy leagues and real sports leagues. A plurality of user accounts is managed by the at least one remote server, wherein each user account is associated with a corresponding user PC device (Step A).  At least one real-time sport database is managed by the remote server as well (Step B).  The real-time sport database stores and is regularly updated with scores and statistics of individual players and sports teams of varying types of sports.  The real-time sport database includes a plurality of sports-entity profiles in order to distinguish between each player and each sports team.  The overall performance rating is a derived rating that summarizes the performance-related data and a variety of other influencing factors such as reviews and relevant events. 
The overall process begins by prompting each user account to enter a sports- entity search query with the corresponding PC device (Step C), as seen in FIG. 2.  The sports-entity search query is at least one keyword, such as a name, that is associated with a desired sports-entity profile. In order to identify the desired sports-entity profile, the sports-entity search query is relayed from the corresponding PC device of an active .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HOEL whose telephone number is (571)272-5961. The examiner can normally be reached M-F 8:00 A.M.-4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.